DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 12/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner appreciates applicant’s amendments based on the suggestions during interview on 12/08/2021.  Upon further search, examiner found new reference Iwaki (JP-2002014065).  Iwaki teaches a method and apparatus of measuring heating amount of electronic component based on current of a Peltier element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (JP-2002014065 attached Foreign translation) in view of Yasuhi et al. (JP-5917267 EPO translation, hereinafter Yasuhi).

Regarding claims 1 and 10, Iwaki teaches a heat amount measuring apparatus/method for measuring a heat amount of a heating component mounted on a substrate (thermal resistance para 19, calorific value para 12), the apparatus comprising: 
a controller;  

a heat-transferring component including a Peltier element (Peltier element: para 19, 3 Fig 1, 6, 6’ Fig 5, 8)  that transfers and receives heat to and from the heating component (element 2 Fig 1, para 19), 
wherein the (controller) measures a first heat amount of heat transmitted from the heating/ component to the heat-transferring/cooler component (Pc para 19), a first heating component temperature of the heating component (Tc Fig 1, 5), and a first substrate temperature of the substrate, while current flows to the heating component (Peltier element current flow: para 19) and the heating component generates heat (Tb Fig 1, 5), and
measures a second heat amount of heat transmitted from the heating component to the heat-transferring component, a second heating component temperature of the heating component (Pb Fig 5, para 19 page 4 last para), and a second substrate temperature of the substrate (Pb Fig 5, Tb Fig 1), while the current flows to the heating component and heating component generates heat after the controller changes an output of the heat-transferring component (dynamically changing the thermal resistance Rxa by controlling the current value of the Peltier element: page 4 last para), and 
the computing unit calculates a heat amount of heat transmitted from the heating component  to the substrate by using the first heat amount (Pc, Tc, Pb, Tb Fig 5, 1), the first heating component temperature, the first substrate temperature, the second heat amount, the second heating component temperature, and the second substrate temperature (heat generation measuring device 7 includes a temperature measuring unit 7a, a DC power supply E for supplying a current to the Peltier element of the cooling device 6, and a calculating unit 7b: page 5 para 42).  

However, Iwaki does not teach a controller.
Yasuhi teaches a controller (40 Fig 8) changing the flow rate of air around the cooler fin (36 Fig 8) to adjust cooler temperature and hence heat dissipation rate (para 55).



With regarding to claims 2, 11, Iwaki teaches heating unit is located between the heating component and a measurement point of the first substrate temperature (Tc, Peltier 3 Fig 1), and no heating unit is located between the heating component and a measurement point of the second substrate temperature (Tb Fig 1).  

Regarding claims 3, 4, 12 and 13, Iwaki teaches the controller further measures a third heat amount as at least part of a heat amount of heat transmitted from a surface of the heating component which faces neither the substrate nor the heat-transferring component, while the heating component is generating heat (heat generation measuring device 7 includes a temperature measuring unit 7a, a DC power supply E for supplying a current to the Peltier element of the cooling device 6, and a calculating unit 7b: page 5 para 42, Heat generated between Tc and Ta Fig 3).  Furthermore, Iwaki teaches different thermal resistance models and related equations to calculate heat (equations 6, 7).

With respect to claims 5, 14, Iwaki teaches the heat-transferring component is a heating device and a heat absorbing device (Peltier element: para 19).  

Regarding claims 6, 15, although Iwaki does not teach the controller measures each of the first substrate temperature and the second substrate temperature at a plurality of measurement points, Iwaki teaches using an additional temperature sensors (Ta, Tc, Tb Fig 3) to calculate different temperature (heat generation measuring device 7 includes a temperature measuring unit 7a, a DC power supply E for supplying a current to the Peltier element of the cooling device 6, and a calculating unit 7b: page 5 para 42, Heat generated between Tc and Ta Fig 3).


With respect to claims 7, 16, Iwaki does not teach a thin plate in contact with the heating component, the controller measures a temperature of the thin plate as the first heating component temperature or the second heating component temperature.  

Yasuhi teaches a thin plate in contact with the heating component (para 29), the controller measures a temperature of the thin plate as the first heating component temperature or the second heating component temperature (para 26).  
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a plate as taught by Yasuhi to improve cooling efficiency.

Regarding claims 8, and 17, although Iwaki does not  teach a thermocouple thermometer, wherein the controller measures the first heating component temperature, the second heating component temperature, the first substrate temperature, and the second substrate temperature with a thermocouple thermometer.  Iwaki teaches measuring different temperatures and heating components (Pc, Tc, Pb, Tb Fig 5, 1).
 Yasuhi teaches a controller (40 Fig 8) and thermocouple temperature sensor (para 34).

	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include thermocouple for measuring heating substrate temperatures since its known alternative.  Regarding second substrate temperature, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (JP-2002014065 attached Foreign translation) in view of Yasuhi et al. (JP-5917267 EPO translation, hereinafter Yasuhi) as applied to claim 1/10, further in view of Halil (WO 2015/185204). 

Regarding claims 9 and 18, although the combination (Iwaki modified by Yasuhi) do not  teach a non-contact thermometer.  a thermocouple thermometer, wherein the controller measures the first heating component temperature, the second heating component temperature, the first substrate temperature, and the second substrate temperature with a thermocouple thermometer.  Iwaki teaches measuring different temperatures and heating components (Pc, Tc, Pb, Tb Fig 5, 1) and Yasuhi teaches a controller (40 Fig 8) and thermocouple temperature sensor (para 34).
	Halil teaches a non-contact thermometer (para 1 Page 11).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include non-contact thermocouple for measuring heating substrate temperatures since its known alternative.  Regarding second substrate temperature, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (see MPEP 2144.04 (VI-B)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855